Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered June 29, 1995, convicting him of sexual abuse in the first degree and sexual abuse in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that he should be granted a new trial is without merit. Not only was the defendant in possession of the Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866), which he now complains that the prosecutor did not provide him, but the defendant used that material during cross-examination to impeach a witness. In addition, the court did not limit his cross-examination with respect to the Rosario material. Thompson, J. P., Joy, Krausman and McGinity, JJ., concur.